 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JULIE DALESSIO,                                  CASE NO. C17-642 MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          UNIVERSITY OF WASHINGTON, et
            al.,
14
                                   Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            Having reviewed Plaintiff’s Motion for Reconsideration of Order Mooting Plaintiff’s
19
     Motion to Seal (Dkt. No. 181), requesting that the Court maintain the documents filed with
20
     Plaintiff’s Motion to Seal (Dkt. No. 172) under seal pending the filing of a motion for
21
     reconsideration of the Court’s Order dismissing Plaintiff’s case, the Court rules as follows:
22

23

24


     MINUTE ORDER - 1
 1          IT IS ORDERED that the motion is GRANTED; the documents filed with Plaintiff’s

 2   Motion to Seal (Dkt. No. 172) may remain under seal pending the filing of motion for

 3   reconsideration of the order dismissing Plaintiff’s case in its entirety.

 4

 5          The clerk is ordered to provide copies of this order to Plaintiff and to all counsel.

 6          Filed June 18, 2019.

 7
                                                      William M. McCool
 8                                                    Clerk of Court

 9                                                    s/Paula McNabb
                                                      Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
